In a negligence action to recover damages for personal injuries, plaintiff appeals from an order of the Supreme Court, Queens County (Hyman, J.), dated October 22,1980, which denied her motion to dismiss the defense of collateral estoppel. Order affirmed, with $50 costs and disbursements. Plaintiff’s contention that only a judicially confirmed arbitration award may form the basis for the defenses of res judicata and collateral estoppel is without merit. Judicial confirmation may be the recommended practice (see CPLR 7510; Siegel, New York Practice, § 601, p 860), but the doctrines are applicable to issues resolved by arbitration where there has been a final determination on the merits (see Kilduff v Donna Oil Corp., 74 AD2d 562), notwithstanding a lack of confirmation of the award (cf. Hana Heating & Air Conditioning Co. v Sheet Metal Workers Int. Assn., 378 F Supp 1001). We have examined plaintiff’s remaining contentions and find them also to be without merit. Rabin, J. P., Margett, O’Connor and Thompson, JJ., concur.